Alicia Racanelli, CSR
                             Official Court Reporter
                             201st Judicial District Court
                             Room 327
                             1000 Guadalupe Street
                             Austin, Texas 78701

                             Phone: (512) 854-4028
                             Fax: (512) 854-2268




                                                             February 12, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re: Court of Appeals No. 03-15-00081-CV
    Trial Court Cause No. D-1-GN-14-000189

Style: Miriam Jaimes
       v.
       Access Orthodontics of East 7th Streeet, P.A.

Dear Mr. Kyle,

I received notice that a Notice of Appeal was filed in the above-referenced cause number. I did
take a record of the hearing, but I have not received a request to transcribe the Reporter’s
Record.

If you need any further information or have any questions, please do not hesitate to call or e-mail
me at alicia.racanelli@traviscountytx.gov.



                                                 Very truly yours,

                                                 /s/ Alicia Racanelli

                                                 Alicia Racanelli
                                                 Official Court Reporter
                                                 201st District Court